DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wierer JR et al., US 2005/0082545.
Regarding claims 1 and 15, Wierer teaches (at least in Figure 2) a light emitting diode (LED) and method of manufacturing the same, comprising: a n-doped semiconductor material layer (108); a p-doped semiconductor material layer (116); an active region (112) disposed between the n-doped semiconductor layer and the p-doped semiconductor layer; and a photonic crystal grating (122) configured to increase the light extraction efficiency of the LED.  Further, although Wierer does not specify the exact width of the LEDs, it would have been an obvious matter of design choice and optimization for one of ordinary skill in the art to choose LEDs to fit the desired overall size and shape of the device, as well as the light emission characteristics desired.
Regarding claim 2, Wierer further teaches the grating comprises nanostructures configured to guide the light emitted from the active region in a direction substantially perpendicular to a plane of the active region ([0034-0036]).
Regarding claim 3, Wierer further teaches a reflector (120); and a transparent conductive oxide anode contact (122) located between the reflector and the p-type semiconductor layer (116), wherein the nanostructures are located between the reflector and the p-type semiconductor material layer (122). 
Regarding claim 4, Wierer further teaches the nanostructures are located in the transparent conductive oxide anode contact ([0035]). 
Regarding claim 6, Wierer further teaches a buffer semiconductor layer, wherein the n- doped semiconductor material layer is located between the active region and the buffer semiconductor layer ([0031], n-doped layer may be formed of multiple layers, therefore one of the multiple layers may be considered a buffer layer).
Regarding claim 10, Wierer further teaches the grating comprises: a photonic crystal layer formed of a dielectric material; nanostructures comprising holes formed in the photonic crystal layer; and electrical contacts that extend through the holes in the photonic crystal layer ([0034-0036]).
Regarding claim 11, Wierer further teaches the grating comprises nanostructures arranged in an array; and a pitch of the array is at least twice as large as a width of the nanostructures ([0034-33036]).
Regarding claim 12, it is the position of the examiner that it would have been an obvious matter of design choice and routine experimentation to provide nanostructures of a desired width and array pitch to achieve the desired result based on well known principals of light propagation and reflection/refraction.
Regarding claim 13, Wierer further teaches the grating comprises nanostructures comprising: (i) transparent conductive oxide pillars, or (ii) holes in a transparent conductive oxide photonic crystal layer ([0034-0036]).
Regarding claim 14, Wierer further teaches the grating comprises nanostructures comprising: (i) polymer pillars; or (ii) holes in a polymer photonic crystal layer ([0034-0036]). 
Regarding claim 16, Wierer further teaches the grating comprises nanostructures configured to guide the light emitted from the active region in a direction substantially perpendicular to a plane of the active region ([0035]).
Regarding claim 17, Wierer further teaches the nanostructures are located between the reflector and the p-type semiconductor region (122 is between 116 and 120).
Regarding claim 18, Wierer further teaches forming a transparent conductive oxide anode contact over the p-type semiconductor layer, wherein the nanostructures are located in the transparent conductive oxide anode contact (122).
Regarding claim 21, Wierer further teaches forming airgaps in the photonic crystal grating between the buffer semiconductor layer and the n-doped semiconductor material layer ([0048]).
Allowable Subject Matter
Claims 5, 7-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875